Citation Nr: 0534743	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  01-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for service-connected right patellofemoral 
syndrome, chondromalacia of patella.

2.  Entitlement to service connection for a stomach 
condition.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for bacteria infection.

5. Whether new and material evidence has been received to 
reopen a claim for service connection for high blood 
pressure.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for muscle pain as due 
to undiagnosed illness.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a respiratory 
disorder as due to an undiagnosed illness.

8.  Whether new and material evidence has been received to 
reopen a claim for a skin condition as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1981 to May 
1984 and September 1990 to May 1991.  The veteran served in 
Southwest Asia from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  A Notice of Disagreement was received 
in November 2000.  A Statement of the Case was issued in July 
2001.  A timely appeal was received later in July 2001.  

The veteran and his spouse appeared and testified at a 
hearing held before a Decision Review Officer in August 2001.


FINDINGS OF FACT

1.  The veteran's right knee disability is productive of 
moderate impairment, but is not shown to be not productive of 
ankylosis of the right knee, severe impairment of the right 
knee with recurrent subluxation or lateral instability, leg 
flexion limited to 15 degrees, leg extension limited to 20 
degrees or nonunion or malunion of the tibia and fibula.  

2.  The veteran's stomach condition is not related to any 
injury or disease incurred during his military service.

3.  The veteran does not currently have a diagnosis of PTSD.

4.  The veteran does not currently have a diagnosis of a 
bacterial infection, or any disease or disorder related 
thereto.

5.  In a June 1998 rating decision, the RO denied service 
connection for a respiratory disorder, muscle pain, high 
blood pressure and a skin condition.  The veteran did not 
appeal, and it is final.

6.  None of the evidence received since June 1998 in support 
of the veteran's attempt to reopen his claims for service 
connection for a respiratory disorder, muscle pain, high 
blood pressure and a skin condition is material.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 20 
percent, but no higher, for right patellofemoral syndrome, 
chondromalacia of patella, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 
4.71a, Diagnostic Codes 5256 through 5263 (2005).

2.  The veteran's stomach condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304 (2005).

3.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2005).

4.  Service connection for a bacterial infection is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304 (2005).

5.  The June 1998 RO rating decision that denied service 
connection for a respiratory disorder, muscle pain, high 
blood pressure and a skin condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2005).

6.  New and material evidence has not been received, and the 
veteran's claims for service connection for a respiratory 
disorder, muscle pain, high blood pressure and a skin 
condition are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
July 2001, subsequent to the initial AOJ decision.  Where, as 
here, notice was not provided prior to the initial AOJ 
decision, the veteran has the right to content complying 
notice and proper subsequent VA process.  The Board finds 
that any defect with respect to the timing of the notice 
requirement has been cured by the subsequent proper notice 
and VA process, and was, therefore, harmless error.  The 
veteran filed his claims in September 1999, before the 
enactment of the law requiring this notice.  In July 2001, 
the RO notified the veteran by letter of the first, second 
and third elements required by the Pelegrini II Court as 
stated above.  The veteran's claims were readjudicated by the 
RO in June 2002 and February 2004.

By means of the various ratings, statement of the case and 
supplemental statements of the case, the veteran was advised 
of the specific reasons why these particular claims were 
denied, and the information and evidence needed to 
substantiate the claims.  He has also been provided the text 
of the relevant regulation implementing the law with respect 
to this notice requirement and told it was his responsibility 
to support the claims with appropriate evidence.  Indeed, the 
veteran submitted evidence to consider in connection with his 
claims.  

Although the notice provided to the veteran does not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other VA 
documents, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim or possibly leading 
to such information and evidence.  Thus, the Board considers 
the notice requirements met, and any error as to the timing 
of the notice to be harmless.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
treatment records were obtained from May 1988 through July 
2001.  The veteran identified private treatment records 
related to his claims, and VA requested and obtained those 
records.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statements of the Case 
of what evidence the RO had obtained and considered in 
rendering its decision.  He has not identified any additional 
evidence.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

With regard to the increased rating claim, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The RO provided the 
veteran appropriate VA examinations of his right knee 
disability in February 2000, January 2002 and November 2003.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's right knee 
disability since he was last examined.  The Board 
acknowledges that VA treatment records subsequent to July 
2001 are not of record although the veteran indicated at his 
August 2001 hearing that he was scheduled to have additional 
treatment at the VA Medical Center.  The Board concludes, 
however, that there is sufficient evidence to rate the 
service-connected condition fairly.  The veteran has been 
provided with two VA examinations since July 2001 that 
provide a thorough description of the veteran's complaints 
and sets forth in detail the physical findings.  Furthermore, 
the veteran has not indicated that his right knee disability 
has worsened since the last VA examination in November 2003.  

When a claim is one to reopen a finally decided claim, 
however, VA is not obligated to provide a medical examination 
or obtain a medical opinion until new and material evidence 
has been received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2005).  
Since the veteran has failed to submit new and material 
evidence to reopen his claims for service connection for a 
respiratory disorder, muscle pain and skin condition as due 
to undiagnosed illness, VA was not obligated to provide him 
with a medical examination.  Nevertheless, the veteran was 
provided a respiratory, muscle and skin examinations in 
December 2001 and January 2002.

With regard to the service connection claims, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2005).  The veteran was 
provided General Medical examinations in April 1998 and 
December 2001; examinations for PTSD in August 2000 and 
December 2001; and a stomach examination in January 2002.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  


II.  Analysis - Increased Rating Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran was service connected for right knee 
patellofemoral syndrome, chondromalacia of patella in August 
1992.  This disability is currently rated as 10 percent 
disabling, and the veteran is seeking a higher rating.  Since 
the issue in this case is entitlement to an increased rating, 
the present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's knee disability does not have a specific 
diagnostic code and is rated under an analogous diagnostic 
code.  38 C.F.R. § 4.20 (2005).  The veteran's right knee 
disability has been rated under Diagnostic Code 5257 for 
other impairment of the knee with recurrent subluxation or 
lateral instability.  The Board will consider whether an 
increased rating can be granted under this diagnostic code, 
as well as any other potentially applicable diagnostic codes.

Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
10 percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and 30 percent disabling 
for a severe impairment.  Under Diagnostic Code 5257, 30 
percent is the maximum scheduler rating provided.  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The veteran initially underwent VA examination in February 
2000.  At that time, the veteran described severe right knee 
pain in the posterior medial aspect with occasional radiation 
around the joint and needle sensation below the patella.  He 
also mentioned occasional numbness of the anterior right 
knee.  He complained of his knee giving away anteriorly 
occasionally while walking.  It was noted that he had not 
sought any treatment, whether VA or non-VA, for right knee 
pain.  Precipitating factors were identified as sitting for a 
long time.  Alleviating factors was rest.  The veteran 
reported missing work due to severe right knee pain.  He 
reported not using any assistive devices.  No episodes of 
dislocation or recurrent subluxation of the right knee were 
reported.  

Physical examination revealed range of motion from 0 to 140 
degrees with painful motion in the last degree.  There was 
mild objective evidence of painful motion on all movements, 
and moderate infrapatellar effusion which was not red or with 
heat.  There was no edema or objective evidence of 
instability, weakness, abnormal movement or guarding of 
movement.  There was non-disabling tenderness to palpation on 
the right medial meniscus area.  There was crepitus and a 
positive patellar grinding test.  Gait was normal, and there 
was no ankylosis, leg discrepancy or constitutional signs of 
inflammatory arthritis.  Diagnosis was right knee 
patellofemoral syndrome and chondromalacia patella with 
distal femur lesion.  

Available VA treatment records show relevant evaluation of 
the veteran's right knee disability in May 2000 at the 
Houston VA Medical Center as part of an overall evaluation in 
a program for Gulf War veterans.  At the initial Physical 
Medicine and Rehabilitation evaluation, the veteran 
complained of bilateral knee pain and reported having had 
right knee arthroscopic surgery in 1996.  He stated that he 
had an aposterior meniscal tear but in surgery they did not 
do any repair.  (The Board notes that early VA treatment 
records indicate the veteran actually underwent arthroscopic 
surgery in 1994 for a suspected meniscus tear, but no tear 
was found.)  He reported his knees hurt when he works as he 
has to stand for long periods of time.  Physical examination 
revealed some increased laxity bilaterally; no effusions; 
some pain to palpation posteriorly, laterally and medially; 
no inflammation; tenderness over the medial posterior joint 
line, especially over the pes anserinus bursa area; no medial 
plica tenderness; and normal range of motion.    X-rays of 
the right knee did not reveal any abnormalities.  Assessment 
was pes anserinus bursitis bilaterally.  

A magnetic resonance imaging (MRI) study taken revealed ill-
defined increased signal intensity in the anterior and mid 
lateral femoral condyle consistent with contusion; prepatella 
edema and fluid consistent with prepatella bursitis; intact 
anterior and posterior cruciate ligaments; intact medial and 
lateral collateral ligaments; normal patella and quadriceps 
tendons; morphology of the menisci within normal limits; 
linear increased signal within the menisci consistent with 
myxoid degeneration; normal articular cartilage; no soft 
tissue masses in the popliteal fossa; no joint effusion or 
periarticular fluid collection; and a three to four 
millimeter focus of fluid signal intensity in the anterior 
femur four centimeters above the joint line that was 
identified as likely a minute cyst.  An orthopedic surgery 
consult in June 2000 indicates the MRI was consistent with a 
posterior horn medial meniscus tear.  It was recommended that 
another arthroscope be conducted.  

The veteran was seen for physical therapy on June 5, 2000.  
Subjective complaints were intermittent right knee pain on 
the medial side, described as being deep pain.  Physical 
examination showed tenderness on the medial portion of the 
knee with a positive McMurray Grind test.  

The final discharge diagnosis was right knee torn medial 
meniscus.  It was recommended that he be seen by orthopedics 
in San Juan regarding arthroscopy of the right knee.  An 
orthopedic consult was conducted in San Juan in March 2001.  
Physical examination revealed no bulging or swelling of the 
right knee, tenderness on the proximal area to palpation, no 
crepitus on flexion, and full range of motion.  Assessment 
was bilateral knee pain which could be secondary to meniscal 
injury or patellofemoral condition.  Physical therapy was 
recommended for strength improvement.  The records indicate 
the veteran underwent physical therapy from March through May 
2001.  

The veteran underwent another VA examination in December 
2001.  At this time, he complained of sharp pain on the 
medial and inferior knee, tenderness to palpation, occasional 
buckling, increased pain on squatting and climbing up and 
down stairs, and medial swelling and redness.  Physical 
examination revealed range of motion from 0 to 140 degrees 
without painful motion.  There was no finding of any edema or 
effusion, but the veteran complained of tenderness to 
palpation on the medial joint line.  McMurray test was 
painful but valgus and varus stress test, anterior-posterior 
drawer test and Lachman's test were negative.  The diagnosis 
was right patellofemoral syndrome, chondromalacia of patella 
with distal femur lesion.

More recently, the veteran underwent a VA examination in 
November 2003.  At that time, the veteran complained of 
constant pain, swelling, redness, heat, stiffness, frequent 
giving way, occasional locking, and increased pain with 
squatting and climbing up and down stairs.  Precipitating 
factors were reported as standing, squatting, walking, and 
stair climbing.  Alleviating factors reported were medicine 
and rest.  Functional impairment during flare-ups included 
difficulty to stand or walk secondary to pain.  No episodes 
of dislocation or recurrent subluxation were reported.  
Physical examination revealed range of motion from 0 to 125 
degrees with painful motion starting at 125 degrees and with 
repetitive flexion.  There was a suprapatellar effusion and 
tenderness to palpation at the patellar, medial and lateral 
facets, the medial tibial plateau and the right lateral 
condyle.  The McMurray and patellar grind tests were 
positive, but the anterior-posterior, Lachman's and valgus-
varus stress tests were negative.  The veteran ambulated with 
a one point cane with a right lower extremity limp.  There 
were no signs of ankylosis or inflammatory arthritis.  The 
examiner related the results of a March 13, 2003 MRI, which 
showed the anterior and posterior cruciate ligaments and the 
bilateral collateral ligaments were intact; the patellar 
cartilage appeared fairly well preserved; an effusion in the 
right knee joint; the lateral meniscus cartilage appeared 
intact, but a linear area of increased signal intensity 
across the medial meniscus posterior horn reaching the 
inferior articular surface was comparable with a torn medical 
meniscus posterior horn.  Also a small bone island was seen 
within the lateral femoral condyle.  The impression was torn 
median meniscus posterior horn and right knee effusion.  The 
examiner's diagnosis was chondromalacia patella, 
patellofemoral pain syndrome, and torn medial meniscus.  

After considering all the above evidence, the Board finds 
that the veteran's right knee disability picture is analogous 
to a moderate knee impairment under Diagnostic Code 5257 and 
thus grants an increased rating to 20 percent.  It is clear 
that the veteran's right knee condition has worsened as shown 
in the November 2003 VA examination.  He had some loss of 
range of motion where before he had full range of motion.  He 
has a right knee effusion and a torn medial meniscus.  The 
veteran had significant pain and tenderness to palpation over 
most of the area of the knee.  He is limited in walking, 
squatting, standing for long periods, and climbing stairs.  
He has also reported having lost time from work which 
indicates an increased loss of function of the knee and a 
loss of earning capacity.  

The veteran is not, however, entitled to a higher rating 
because the evidence does not show that the veteran has 
ankylosis of the knee, severe impairment of the knee with 
recurrent subluxation or lateral instability, leg flexion 
limited to 15 degrees, leg extension limited to 20 degrees, 
or nonunion or malunion of the tibia and fibula.  The 
veteran's appeal is, therefore, granted to the extent of an 
increase in his rating to 20 percent for his service-
connected right knee disability.


III.  Analysis - Claims to Reopen

In his claim filed in September 1999, the veteran requested 
service connection for a pulmonary condition, shortness of 
breath, high blood pressure, muscle and joint pain and a skin 
condition.  The veteran was previously denied service 
connection for a respiratory problem as due to undiagnosed 
illness, muscle pain as due to an undiagnosed illness, a skin 
condition as due to an undiagnosed illness, and high blood 
pressure in a June 1998 rating decision.

Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002).  The 
veteran did not at any time indicate disagreement with the 
June 1998 rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) (West 2002) 
that the Board has jurisdiction to decide "all questions in 
a matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claims were 
filed is applicable.  That is the standard discussed above.

The evidence received subsequent to June 1998 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  
 
Evidence received since June 1998 consists of the veteran's 
statements; the transcript of testimony received at an August 
2001 hearing at the RO; VA treatment records from May 1988 
through July 2001; reports of VA examinations from December 
2001 and January 2002; and private treatment records from 
October 1986 through June 2001.  The Board finds that this 
evidence is new, except for VA treatment records from March 
1994 through October 1994.  The Board finds, however, that 
none of this evidence is material.

As for the veteran's claims for service connection for 
respiratory, muscle and skin conditions as due to an 
undiagnosed illness, none of the evidence shows that the 
veteran has an undiagnosed illness.  Rather the evidence 
shows that the veteran's complaints are related to 
identifiable disease pathologies.  From May to June 2000, the 
veteran was evaluated in the Persian Gulf program at the VA 
Medical Center in Houston.  While there, the veteran 
underwent extensive evaluation by psychiatry, orthopedics, 
sleep lab, dermatology, neuropsychology, physical medicine 
and rehabilitation, audiology, and ear, nose and throat.  The 
discharge diagnoses included obstructive sleep apnea, 
allergic rhinitis, acute left maxillary sinusitis, retention 
cyst of the left maxillary sinus, possible folliculitis, 
bilateral focal median neuropathy at wrists, torn medial 
meniscus in the right knee, and mechanical low back pain.  
The Discharge Summary does not show a diagnosis of any 
undiagnosed illness.  Rather the veteran's complaints were 
associated with the identified pathologies with definitive 
diagnoses.  Because there is no showing in the new evidence 
that the veteran suffers from an undiagnosed illness with 
manifestations including respiratory, muscle and skin 
conditions, the veteran's claims for service connection for 
these conditions are not reopened.

As for the veteran's bid to reopen his service connection 
claim for hypertension, the Board finds that none of the new 
evidence is material.  The new evidence shows that the 
veteran was diagnosed with essential hypertension in April 
1997 and was treated by a private physician until May 1999.  
The VA treatment records from Houston in May and June 2000 
show, however, that the veteran's hypertensive medications 
had been discontinued and he only had intermittent 
hypertension.  None of the subsequent treatment records 
indicate that the veteran has chronic hypertension.  However, 
even assuming that the veteran currently has hypertension, 
the evidence submitted does not establish that it is related 
to his active military service.  The service medical records, 
which are not new evidence, do not show that the veteran was 
diagnosed with or treated for high blood pressure while on 
active duty.  The first evidence of treatment for high blood 
pressure is not for almost six years after service in April 
1997.  The new evidence submitted by the veteran is, 
therefore, not material because it fails to show that the 
veteran's hypertension is related to his military service.  
Thus his claim for service connection for high blood pressure 
is not reopened.

For the foregoing reasons, the veteran's claims for service 
connection for a respiratory, muscle and skin conditions as 
due to an undiagnosed illness, and hypertension are not 
reopened, and his appeal as to these issues is denied.


IV.  Analysis - Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b) (2005).   

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Stomach Condition

The veteran contends that he has a stomach condition that is 
related to his military service.

Initially the Board must determine whether the veteran has a 
current stomach condition.  VA examination in January 2002 
diagnosed the veteran with gastroesophageal reflux disease.  
The Board finds, therefore, that the veteran has a current 
disability.

The Board must next inquire whether there is evidence of an 
injury or disease having been incurred in service.  A review 
of the service medical records does not reveal any complaints 
of or treatment for a stomach condition while the veteran was 
in service from either 1981 to 1984 or 1990 to 1991.  

Since there is no evidence of an incurrence of an injury or 
disease in service, the evidence must show a continuity of 
symptomatology in order to establish service connection.  The 
veteran underwent VA examination in January 2002 for his 
stomach condition.  At that time he complained of acid 
regurgitation on and off for approximately five years.  He 
reported having a negative upper gastrointestinal series 
while in the military and another upper gastrointestinal 
series study while in Houston.  (The Board notes that the 
Discharge Summary from Houston VAMC does not list any stomach 
condition as a diagnosis or show any treatment for a stomach 
condition, although it does show that Ranitidine was among 
the discharge medications.)  The veteran stated that he 
believes excessive amount of medication is probably 
responsible for his stomach problem.  Physical examination 
was essentially benign.  Upper gastrointestinal series study 
was normal.  The diagnosis was gastroesophageal reflux 
disease.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a stomach condition.  There is no 
evidence of complaints of or treatment for any problem in 
service.  VA treatment records do not show any treatment for 
a stomach condition.  By the veteran's own report, he did not 
have any stomach problems until approximately 1997, six years 
after his last period of active service.  There is therefore 
no competent evidence of continuity of symptomatology.  There 
is also no evidence that the stomach condition is related to 
any medications taken for the veteran's service-connected 
right knee disability.

Service connection for a stomach condition is, therefore, not 
warranted, and the veteran's appeal is denied.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2004) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.  

After a thorough review of the medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD 
because the evidence does not support the conclusion that the 
veteran has PTSD.

The medical evidence in this case reveals that the veteran 
does not have a diagnosis of PTSD.  The treatment records 
show that the veteran was initially treated for work-related 
anxiety in 1995 and 1997.  In May 1999, the veteran was 
treated for depression related to problems at work.  During 
his evaluation at the Houston VA Medical Center in May and 
June 2000, the veteran underwent psychiatric and 
neuropsychological evaluation.  He was initially evaluated in 
psychiatry on May 22, 2000.  At that time he described 
himself as feeling down, hopeless and worthless at times 
accompanied by feelings of guilt.  He also complained of 
reduced energy level, concentration, and short term memory, 
and sleep impairment.  He denied any psychotic or manic 
symptoms.  He related some bad memories about the war mainly 
concerning the fact that "very young people 18-19 years of 
age have been sent to the war and the commanders were bad so 
I felt all the pressure on my shoulders."  He reported 
seeing bodies but he was not moved by that.  He did not 
report any avoidant behavior.  He stated he had been more 
irritable and quick to argue since he came back from the war.  
He had an exaggerated startle response, and reported 
flashbacks and dreams about the war but in general they were 
about him saving somebody.  The Axis I diagnosis was major 
depressive disorder versus chronic adjustment disorder with 
depressed mood, rule out dysthymia.  The Axis II diagnosis 
was obsessive compulsive disorder personality traits.  

On June 8, 2000, he underwent a neuro-psychology consultation 
and was administered psychological testing.  As for his 
mental symptoms, the veteran reported feeling depressed for 
three to four years, and experiencing sadness, loss of 
interest, worrying, agitation, sleep disturbance, increased 
appetite and feelings of guilty and worthlessness.  He 
reported that, during the war, he walked through a field past 
dead bodies, but he denied feeling fear, horror or 
helplessness at the time or afterwards.  It was noted that 
the veteran had mild re-experiencing (nightmares, distress at 
cues), avoidance (avoids talking about the war, avoids 
thinking about it, avoids reminders, feels numbness, loss of 
interest), and arousal (more easily startled, more irritable, 
hypervigilant for signs of danger).  The test results 
indicated mild concentration difficulty and occasional 
impulsivity in the veteran's performance.  All other 
cognitive skills were well within normal limits for the 
veteran's age.  The examiner stated that the veteran has a 
Major Depressive Disorder and borderline PTSD.  It was 
recommended that the veteran undergo further evaluation at 
his home VAMC.  

The veteran since has undergone VA examination twice (in 
August 2000 and December 2001) and both times was diagnosed 
to have dysthymia, not PTSD.  At the August 2000 examination, 
the veteran reported that he has nightmares of missions in 
Saudi Arabia, and that he once went to a mined zone to give 
support to other companies and he saw many tanks destroyed 
and many cadavers.  He reported that his dreams are of 
situations where he is in a mission alone and fighting.  The 
dreams are not, however, of any previous experience.  Based 
upon his records, history, evaluations, and service records, 
the examiner concluded that the veteran did not fulfill the 
diagnostic criteria for PTSD.  

At the December 2001 examination, the examiner noted in his 
report that the veteran reported having seen destroyed 
vehicles with calcinated bodies but that he was not 
impressed.  Rather he referred that he was bothered by the 
lack of communication between the officers and the rest of 
the soldiers.  He reported being in situations like in the 
middle of a prisoner of war camp and where there was an 
advance toward the enemy lines and they were unarmed.  He 
reported a sensation of helplessness in the sense that the 
men were very young without previous military experience and 
he felt they were let down by the officers in charge.  He 
described feeling uncertainty, insecure of what was going to 
happen, and very disappointed at the way things were done.  
The nightmares he described consisted of him seeing himself 
like he is in a mission but he suddenly finds himself alone.  
In the examiner's opinion, the veteran did not fulfill the 
diagnostic criteria for a diagnosis of PTSD.  

Absent a diagnosis of PTSD, service connection is, therefore, 
denied.


Bacterial Infection

The evidence shows that the veteran tested positive for 
mycoplasma in September 1999 and was eligible for VA 
Cooperative Study #475 for Antibiotic Treatment of Gulf War 
Veterans' Illnesses.  The veteran was placed on antibiotics 
and evaluated in the study.  The results of the effect of the 
study medications on the veteran are not of record in the 
file.  The veteran did, however, go to the Houston VAMC in 
May and June of 2000 to be evaluated in its program for Gulf 
War Veterans.  There he was tested for parasites and was 
found to have none.  

In order to be entitled to service connection, the medical 
evidence must show that the veteran has a current disability.  
A review of the medical records fails to show that the 
veteran has a current disability.  Although he was tested 
positive for mycoplasma in 1999, he tested negative for 
parasites in May 2000.  Furthermore, there is no evidence 
that he has any illness due to the mycoplasma.  As previously 
noted, the evaluation of the veteran's problems in Houston 
resulted in findings of specific pathologies for all of the 
veteran's complaints.  There was no finding that the veteran 
had any ongoing bacterial or parasitic infection or that any 
of his complained of problems were due to a bacterial or 
parasitic infection.  

The preponderance of the evidence is, therefore, against the 
veteran's claim for service connection for a bacterial 
infection, and his appeal is denied.


ORDER

Entitlement to an increased rating of 20 percent for service-
connected right knee disability is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to service connection for a stomach condition is 
denied.

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for bacteria infection is 
denied.

New and material evidence has not been received, and the 
claim service connection for high blood pressure is not 
reopened.

New and material evidence has not been received, and the 
claim for service connection for muscle pain as due to 
undiagnosed illness is not reopened.

New and material evidence has not been received and the claim 
for service connection for a respiratory disorder as due to 
an undiagnosed illness is not reopened.

New and material evidence has not been received and the claim 
for service connection for a skin condition as due to an 
undiagnosed illness is not reopened.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


